DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to applicant’s response to a Non-Final Office Action submitted on November 13, 2020.

Claims 1-4 and 6-21 are pending.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness.

Claims 1-2, 4, 6-7, 11-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of SCOTT (U.S. Publication No. 2017/0259288 A1) hereinafter “Scott” in view of the Prior Art of TITONE et al. (U.S. Patent No. 4,234,007) hereinafter “Titone”. 
As to claim 1, Scott discloses a fluid delivery system (system 14, shown in Figures 1, 2 and described in Abstract), comprising: a status indicator system (the system provides user perceivable outputs, described in Paragraph 0034) comprising a processor (processor 34 of controller 32, shown in Figure 2 and described in Paragraphs 0027 and 0029), the processor configured to: receive a first signal indicative of a first status of operations (controller 32 with processor 34, shown in Figure 2, collected data are processed and analyzed at the controller 32 and/or the server 12 of FIG. 2. In one example, processing and analyzing data from sensors may be organizing the data in terms of different categories and functions (e.g., data relating to spray tool operation conditions by different operators at the same and/or different service shops, data relating to tool/equipment usage and maintenance updates, etc.) [i.e. the processor configured to: receive a first signal indicative of a first status of operations], described in Paragraphs 0029 and 0039) of a spray application system (spraying system 14 [i.e. spray application system], shown in Figures 1, 2 and described in Paragraphs 0027, 0029, 0034 and 0039); and provide to an operator (user [i.e. an operator], described in Paragraphs 0031 and 0034) of a spray gun (spray tool 38 [i.e. spray gun], shown in Figure 2 and described in Paragraphs 0028, 0031 and 0034), via a display system (visual output [i.e. visualization representative], shown in Figure 2 and described in Paragraph 0034), a visualization representative of the first status of operations (user [i.e. an operator] perceivable outputs 66 [i.e. visualization representative] may be configured to provide alerts, alarms, messages, or control information to the operator of the spray tool 38 [i.e. spray gun]. For example, the outputs 66 may include an audio output (e.g., a speaker or audio device that produces beeps, audio messages, etc.), a vibrational output (e.g., a vibrating mechanism), a visual output (e.g., one or more colored lights, LEDs, a textual display, a graphical user interface, etc.), or any combination thereof. As will be appreciated, the outputs 66 may be configured to communicate alerts, alarms, or messages (e.g., instructions, suggestions, or recommendations) from the server 12 to the operator of the spray tool 38 based on analysis of the monitored data, knowledge based data, historical data, computer models, and/or based on certain operational thresholds (e.g., using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low, distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow, etc.). [i.e. provide to an operator of a spray gun, via a display system, a visualization representative of the first status of operations], shown in Figure 2 and described in Paragraph 0034, See also Paragraphs 0027, 0029 and 0039), wherein the spray application system comprises a proportioner system configured to control a flow of a plurality of fluids to achieve a ratio of the plurality of fluids in a spray of the spray gun during operations (the mixing tank may be configured to mix a hardener and a resin, a plurality of colors of paint, and/or any different materials in a desired ratio to achieve a desired composition of coating material. In a gravity feed spray tool 38, the tank may be coupled to a top portion of the spray tool 38, such that the coating material flows into the spray tool 38 via gravity. In a siphon feed spray tool 38, the tank may be coupled to a bottom portion of the spray tool 38, such that a vacuum created by an air flow suctions the coating material into the spray tool 38. In each of these configurations, the sensors 50 may be coupled to each component to monitor operational data and provide feedback to the controller 32 [i.e. wherein the spray application system comprises a proportioner system configured to control a flow of a plurality of fluids to achieve a ratio of the plurality of fluids in a spray of the spray gun during operations], described in Paragraph 0029, See also Paragraphs 0028 and 0042) and to communicatively couple to the status indicator system (the spray tool 38 may include one or more scanners or readers 57, one or more manual inputs or controls 58, one or more spray mechanisms or applicators 60, one or more communications circuits 62 (e.g., wired and/or wireless communications circuitry), one or more sensors 64, and one or more user perceivable outputs 66 [i.e. communicatively couple to the status indicator system], shown in Figure 2 and described in Paragraph 0031), wherein the display system (perceivable outputs 66 [i.e. a display system], shown in Figure 2 and described in Paragraph 0034) is configured to be mounted on the spray gun, worn by the spray tool 38 may include one or more scanners or readers 57, one or more manual inputs or controls 58, one or more spray mechanisms or applicators 60, one or more communications circuits 62 (e.g., wired and/or wireless communications circuitry), one or more sensors 64, and one or more user perceivable outputs 66 [i.e. display system], shown in Figure 2 and described in Paragraphs 0031 and 0034), wherein the first status of operations comprises a spray status for the proportioner system (the outputs 66 may be configured to communicate alerts, alarms, or messages (e.g., instructions, suggestions, or recommendations) from the server 12 to the operator of the spray tool 38 based on analysis of the monitored data, knowledge based data, historical data, computer models, and/or based on certain operational thresholds (e.g., using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low, distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow, etc.) [i.e. wherein the first status of operations comprises a spray status for the proportioner system], described in Paragraph 0034). 
Scott does not expressly disclose control a flow of a plurality of fluids to achieve a specified ratio of the plurality of fluids in a spray foam and the first status of operations comprises a spray foam status. However, Scott discloses that in some embodiments, the manual tool may include a material applicator or spray tool that applies an adhesive, a foam material, a sealant, an epoxy or multi-component material, a plastic, an elastomer or rubber, a plasma, a flame, or any combination thereof (described in Paragraphs 0018 and 0028).
 Titone discloses a proportioner system (shown in Figures 1-3 and described in Abstract, Column 1, lines 37-68 and Column 3, line 36 – Column 4, line 60) comprising: a proportioner system configured to control a flow of a plurality of fluids to achieve a specified ratio of the plurality of fluids in a spray foam of the spray gun during operations (Servo motor 44 is controlled by a control circuit generally designated as 100 to progressively open or close needle valve 42 thereby regulating the flow of resin to bring the actual mixture ratio to substantially approximate the selected mixture ratio. Servo motor control circuit 100 is comprised of valve "open" control and timing circuit 102, valve "close" control and timing circuit 104, motor speed control 106, and direction control 108. [i.e. a proportioner system configured to control a flow of a plurality of fluids to achieve a specified ratio of the plurality of fluids in a spray foam of the spray gun during operations], described in Column 3, line 65 - Column 4, line 15) and to communicatively couple to the status indicator system (shown in Figures 1, 3 and Column 4, lines 36-60), wherein a first status of operations comprises a spray foam status for the proportioner system (Comparator 94 activates indicator light 96 when the actual flow ratio deviates from the selected flow ratio by greater than 15% resin lean. [i.e. a first status of operations comprises a spray foam status for the proportioner system], described in Column 3, line 65 - Column 4, line 15).
Thus, given the system of Scott and having the teaching of Titone disclosing achieve a specified ratio of the plurality of fluids in a spray foam, wherein a first status of operations comprises a spray foam status for the proportioner system that is also well-known and conventional in the art, it would have been obvious to one of ordinary skill in Scott by incorporating Titone such that Scott provides a fluid delivery system, comprising: a status indicator system comprising a processor, the processor configured to: receive a first signal indicative of a first status of operations of a spray application system; and provide to an operator of a spray gun, via a display system, a visualization representative of the first status of operations, wherein the spray application system comprises a proportioner system configured to control a flow of a plurality of fluids to achieve a specified ratio of the plurality of fluids in a spray foam of the spray gun during operations and to communicatively couple to the status indicator system, wherein the display system is configured to be mounted on the spray gun, worn by the operator, or a combination thereof, wherein the first status of operations comprises a spray foam status for the proportioner system, for the obvious advantages of providing constant measurement and comparison of flow rates, and the constant adjustment of the flow rate of resin to maintain the ratio within acceptable efficient limits as stated by Titone (Column 1, lines 31-34).
As to claim 2, the combination of Scott and Titone as set forth above in claim 1, further Scott discloses wherein the display system comprises a colored light and wherein the visualization comprises a color representative of the first status of operations (visual output (e.g., one or more colored lights, LEDs, a textual display, a graphical user interface, etc.), or any combination thereof, described in Paragraph 0034).
As to claim 4, the combination of Scott and Titone as set forth above in claim 1, further Scott discloses wherein the visualization comprises a text, an image, or a visual output (e.g., one or more colored lights, LEDs, a textual display [i.e. text], a graphical user interface [i.e. an image], etc.), or any combination thereof), representative of the first status of operations (described in Paragraphs 0034 and 0039).
As to claim 6, the combination of Scott and Titone as set forth above in claim 1, further Scott discloses wherein the spray application system (spraying system 14 [i.e. spray application system], shown in Figures 1, 2 and described in Paragraphs 0027, 0029, 0034 and 0039) comprises a hose system (fluid source 42 hose 44 [i.e. hose system], shown in Figure 2 and described in Paragraphs 0028-0029) fluidly coupling the proportioner system (mixing tank with an agitator to facilitate mixing [i.e. proportioner system], described in Paragraphs 0028-0029) to the spray gun (spray tool 38 [i.e. spray gun], described in Paragraphs 0028-0029) for the delivery of the at least one fluid (described in Paragraphs 0028-0029).
As to claim 7, the combination of Scott and Titone as set forth above in claim 6, further Scott discloses wherein the hose system (fluid source 42 hose 44 [i.e. hose system], shown in Figure 2 and described in Paragraphs 0028-0029) comprises an electrically conductive element used to transmit the first signal from the proportioner system to the display system (fluid source 42 (e.g., paint mixer and/or supply system) via a hose 44 and an air source 46 via a hose 48. The fluid source 42 may include one or more fluid supplies 46 (e.g., containers, tanks, pumps, valves, pressure regulators, flow controls, etc.), one or more communications circuits 48 (e.g., wired and/or wireless communications circuitry), and one or more sensors 50. The tanks may include a mixing tank with an agitator to facilitate mixing, and a plurality of supply tanks configured to supply different materials for mixing in the mixing tank, … and sensors 50 may be coupled to each component to monitor operational data and provide feedback to the controller 32, the server 12, and/or the spray tool 38 [i.e. wherein the hose system comprises an electrically conductive element used to transmit the first signal from the proportioner system to the display system], described in Paragraphs 0029, 0034, and 0039).
As to claim 11, the combination of Scott and Titone as set forth above in claim 1, further Scott discloses wherein the first status of operations comprises a level of the at least one fluid in a tank (sensors 50 may detect useful information, such as, levels of materials in tanks, described in Paragraphs 0029 and 0034), a temperature of the at least one fluid (sensors 50 may detect useful information, such as, temperature, described in Paragraphs 0029 and 0034), a pressure of the at least one fluid (sensors 50 may detect useful information, such as, pressure, described in Paragraphs 0029 and 0034), a ratio of the at least one fluid to a second fluid to be combined in the spray gun (sensors 50 may detect useful information, such as, ratio of materials mixed together, described in Paragraphs 0029 and 0034), an alarm (alarms, described in Paragraph 0034), an alert (alerts, described in Paragraph 0034), an ambient temperature (spraying system 14 may include sensors 68 (e.g., thermometer, barometer, hygrometer, etc.) that detect useful information relating to environmental conditions in the service shop (e.g., temperature, humidity, particles/dirt suspended in the a [i.e. ambient temperature], described in Paragraph 0036), an indication of quality of spray (using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low, distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow [i.e. indication of quality of spray], described in Paragraphs 0034 and 0036), an indication of depth of spray (using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low, distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow [i.e. indication of quality of spray], described in Paragraphs 0034 and 0036), or a combination thereof.
As to claim 12, the claim recites a method claim that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 12. Accordingly, claim 12 is rejected by the combination of Scott and Titone under the same rationale as set forth above with respect to claim 1.
As to claim 13, the claim recites a method claim that parallels the system of claims 2 and 4. Therefore, the analysis discussed above with respect to claims 2 and 4 also applies to claim 13. Accordingly, claim 13 is rejected by the combination of Scott and Titone under the same rationale as set forth above with respect to claims 2 and 4.
As to claim 14, the combination of Scott and Titone as set forth above in claim 12, further Scott discloses the method further comprising receiving the signal from a sensor (one or more sensors 50, shown in Figure 2 and described in Paragraphs 0029, 0034 and 0039) disposed in the spray application system (spraying system 14 [i.e. spray application system], shown in Figures 1, 2 and described in Paragraphs 0027, 0029, 0034 and 0039), and wherein the sensor comprises a pressure sensor (sensors 50 may detect useful information, such as, pressure, described in Paragraphs 0029 and 0034), a temperature sensor (sensors 50 may detect useful information, such as, temperature, described in Paragraphs 0029 and 0034), a fluid level sensor (sensors 50 may detect useful information, such as, levels of materials in tanks, described in Paragraphs 0029 and 0034), a flow sensor (sensors 50 may detect useful information, such as fluid flow parameters (e.g., flow rate, pressure, and/or velocity), described in Paragraphs 0029 and 0034), a chemical composition sensors (described in Paragraphs 0018 and 0028), a speed sensor (using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low, distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow [i.e. speed], described in Paragraphs 0034 and 0036), and electric measurement sensor (using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low [i.e. electric measurement sensor], distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow [i.e. indication of quality of spray], described in Paragraphs 0034 and 0036), or a combination thereof.
As to claim 15, the combination of Scott and Titone as set forth above in claim 14, further Scott discloses wherein the spray application system (spraying system 14 [i.e. spray application system], shown in Figures 1, 2 and described in Paragraphs 0027, 0029, 0034 and 0039) comprises a hose system (fluid source 42 hose 44 [i.e. hose system], shown in Figure 2 and described in Paragraphs 0028-0029) fluidly coupling the proportioner system (mixing tank with an agitator to facilitate mixing [i.e. proportioner system], described in Paragraphs 0028-0029) to the spray gun (spray tool 38 [i.e. spray gun], described in Paragraphs 0028-0029) for the delivery of the at least one fluid(described in Paragraphs 0028-0029), and wherein the sensor (one or more sensors 50, shown in Figure 2 and described in Paragraphs 0029, 0034 and 0039) is disposed in the hose system (fluid source 42 hose 44 [i.e. hose system], shown in Figure 2 and described in Paragraphs 0028-0029), in the proportioner system (mixing tank with an agitator to facilitate mixing [i.e. proportioner system], described in Paragraphs 0028-0029), in the spray gun (spray tool 38 [i.e. spray gun], described in Paragraphs 0028-0029), or in a combination thereof.
As to claim 16, the combination of Scott and Titone as set forth above in claim 15, further Scott discloses the method further comprising sending signal via an electrically conductive element included in the hose system (fluid source 42 (e.g., paint mixer and/or supply system) via a hose 44 and an air source 46 via a hose 48. The fluid source 42 may include one or more fluid supplies 46 (e.g., containers, tanks, pumps, valves, pressure regulators, flow controls, etc.), one or more communications circuits 48 (e.g., wired and/or wireless communications circuitry), and one or more sensors 50. The tanks may include a mixing tank with an agitator to facilitate mixing, and a plurality of supply tanks configured to supply different materials for mixing in the mixing tank, … and sensors 50 may be coupled to each component to monitor operational data and provide feedback to the controller 32, the server 12, and/or the spray tool 38 [i.e. sending signal via an electrically conductive element included in the hose system], described in Paragraphs 0029, 0034, and 0039).
As to claim 17, the claim recites a non-transitory computer-readable storage media comprising instructions that parallels the system of claim 1. Therefore, the analysis discussed above with respect to claim 1 also applies to claim 17. Accordingly, Scott and Titone under the same rationale as set forth above with respect to claim 1.
As to claim 18, the claim recites a non-transitory computer-readable storage media comprising instructions that parallels the system of claims 2 and 4. Therefore, the analysis discussed above with respect to claims 2 and 4 also applies to claim 18. Accordingly, claim 18 is rejected by the combination of Scott and Titone under the same rationale as set forth above with respect to claims 2 and 4.
As to claim 19, the combination of Scott and Titone as set forth above in claim 17, further Scott discloses the non-transitory computer-readable storage media further comprising instructions which, when executed, cause the at least one processor (processor 34 of controller 32, shown in Figure 2 and described in Paragraphs 0027 and 0029) to perform operations comprising receiving the signal from a sensor (sensors 50 may detect useful information, such as, pressure, described in Paragraphs 0029 and 0034) disposed in the spray application system (spraying system 14 [i.e. spray application system], shown in Figures 1, 2 and described in Paragraphs 0027, 0029, 0034 and 0039), and wherein the sensor comprises a pressure sensor (sensors 50 may detect useful information, such as, pressure, described in Paragraphs 0029 and 0034), a temperature sensor (sensors 50 may detect useful information, such as, temperature, described in Paragraphs 0029 and 0034), a fluid level sensor (sensors 50 may detect useful information, such as, levels of materials in tanks, described in Paragraphs 0029 and 0034), a flow sensor (sensors 50 may detect useful information, such as fluid flow parameters (e.g., flow rate, pressure, and/or velocity), described in Paragraphs 0029 and 0034), a chemical composition sensors (described in Paragraphs 0018 and 0028), a speed sensor (using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low, distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow [i.e. speed], described in Paragraphs 0034 and 0036), and electric measurement sensor (using too much or too little material, trigger pull is too heavy or too light, voltage is too high or too low [i.e. electric measurement sensor], distance between spray tool 38 and target object 40 is too far or too close, movement of spray tool 38 is too fast or too slow [i.e. indication of quality of spray], described in Paragraphs 0034 and 0036), or a combination thereof.
As to claim 21, the combination of Scott and Titone as set forth above in claim 17, further Scott discloses the non-transitory computer-readable storage media further comprising instructions which, when executed, cause the at least one processor to perform operations comprising controlling a slave modem to transmit the first signal to the colored light (user perceivable outputs 66 may be configured to provide alerts, alarms, messages, or control information to the operator of the spray tool 38. For example, the outputs 66 may include an audio output (e.g., a speaker or audio device that produces beeps, audio messages, etc.), a vibrational output (e.g., a vibrating mechanism), a visual output (e.g., one or more colored lights, LEDs, a textual display, a graphical user interface, etc.), or any combination thereof. As will be appreciated, the outputs 66 may be configured to communicate alerts, alarms, or messages (e.g., instructions, suggestions, or recommendations) from the server 12 to the operator of the spray tool 38 based on analysis of the monitored data [i.e. instructions which, when executed, cause the at least one processor to perform operations comprising controlling a slave modem to transmit the first signal to the colored light], described in Paragraphs 0029, 0034, and 0039).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of SCOTT (U.S. Publication No. 2017/0259288 A1) hereinafter “Scott” in view of the Prior Art of TITONE et al. (U.S. Patent No. 4,234,007) hereinafter “Titone” and further in view of the Prior Art of FRAUEN (U.S. Publication No. 2016/0045925 A1) hereinafter “Frauen”.
As to claim 3, the combination of Scott and Titone as set forth above in claim 2, further Scott discloses wherein the display system is configured to display colored light (described in Paragraph 0034). But the combination of Scott and Titone does not expressly disclose to project the colored light onto a spray area of the spray gun.
Frauen discloses a spray application system (spray device 10 [i.e. spray application system], shown in Figure 2 and described in Paragraphs 0026 and 0041), comprising: a display system that is configured to project a colored light onto a spray area of a spray gun (shown in Figure 2 and described in Paragraphs 0026 and 0041).
Thus, given the system of Scott as modified by Titone and having the teaching of Frauen, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate a display system that is configured to project a colored light onto a spray area of a spray gun disclosed by Frauen into the combination of Scott and Titone, in order to have wherein the display system is configured to project the colored light onto a spray area of the spray gun, for  Frauen (described in Paragraph 0026).


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of SCOTT (U.S. Publication No. 2017/0259288 A1) hereinafter “Scott” in view of the Prior Art of TITONE et al. (U.S. Patent No. 4,234,007) hereinafter “Titone” and further in view of the Prior Art of HOPPEL (U.S. Publication No. 2013/0122186 A1) hereinafter “Hoppel”.
As to claim 8, the combination of Scott and Titone as set forth above in claim 7, but the combination of Scott and Titone does not expressly disclose wherein the hose system is configured to provide for power line communications (PLC) via the electrically conductive element.
Hoppel discloses a spraying system (assembly 24 [i.e. spray application system], shown in Figure 1-3 and described in Paragraphs 0024 and 0029-0030), comprising: a hose system (housing 68 [i.e. hose system], shown in Figures 1-3 and described at least in Paragraph 0030) is configured to provide for power line communications (PLC) via an electrically conductive element (flexible power and communication line 66 [i.e. power line communications (PLC) via an electrically conductive element], shown in Figures 1-3 and described at least in Paragraph 0030).
Thus, given the system of Scott as modified by Titone and having the teaching of Hoppel, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate a hose system that is Hoppel into the combination of Scott and Titone, in order to have wherein the hose system is configured to provide for power line communications (PLC) via the electrically conductive element, for the obvious advantages of system flexibility to provide means to house/encase substantial portion of the hose system to make the movement easier as the spraying system moves as suggested by Hoppel (described in Paragraph 0030).
As to claim 9, the combination of Scott and Titone as set forth above in claim 6, but the combination of Scott and Titone does not expressly disclose wherein an electrical conduit not a component of the hose system is used to send power, the first signal, or a combination thereof, from the proportioner to the display system. 
Hoppel discloses a spraying system (assembly 24 [i.e. spray application system], shown in Figure 1-3 and described in Paragraphs 0024 and 0029-0030), comprising: an electrical conduit (power and communication line 66 [i.e. electrical conduit], shown in Figure 1-3 and described in Paragraphs 0024 and 0029-0030) not a component (material feed lines 64 [i.e. component], shown in Figure 1-3 and described in Paragraphs 0024 and 0029-0030) of the hose system (housing 68 [i.e. hose system], shown in Figures 1-3 and described at least in Paragraph 0030) is used to send power (power, shown in Figure 1-3 and described in Paragraphs 0024 and 0029-0030), the first signal (communication [i.e. first signal], shown in Figure 1-3 and described in Paragraphs 0024 and 0029-0030), or a combination thereof, from a proportioner (materials 84 and 86’s containers 82 of [i.e. proportioner], shown in Figure 1-3 and described in Paragraph 0024) to a display system (display screen 33 [i.e. materials 84 and 86], shown in Figure 1-3 and described in Paragraph 0024).
Scott as modified by Titone and having the teaching of Hoppel, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate an electrical conduit not a component of the hose system is used to send power, the first signal, or a combination thereof, from the proportioner to the display system disclosed by Hoppel into the combination of Scott and Titone, in order to have an electrical conduit not a component of the hose system is used to send power, the first signal, or a combination thereof, from the proportioner to the display system, for the obvious advantages of system flexibility to provide means to house/encase substantial portion of the hose system to make the movement easier as the spraying system moves as suggested by Hoppel (described in Paragraph 0030).


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the Prior Art of SCOTT (U.S. Publication No. 2017/0259288 A1) hereinafter “Scott” TITONE et al. (U.S. Patent No. 4,234,007) hereinafter “Titone” and further in view of the Prior Art of KHOURY et al. (U.S. Publication No. 2014/0087061 A1) hereinafter “Khoury”.
As to claim 10, the combination of Scott and Titone as set forth above in claim 1, further Scott discloses wherein the processor is configured to receive various signals indicative of operation/s of the spray application system, and to provide a haptic feedback to the operator representative of the operations (described in Paragraph 0029, 0034 and 0039). But the combination of Scott and Titone does not expressly 
Khoury discloses a spraying system (assembly 24 [i.e. spray application system], shown in Figure 1-3 and described in Paragraphs 0024 and 0029-0030), comprising: receive a second signal indicative of a second status of operations of the spray application system (a second state signal indicating the machine is not ready to spray [i.e. receive a second signal indicative of a second status of operations of the spray application system], described in Paragraph 0054), and to provide a feedback to the operator representative of the second status of operations (control signal of second state may be used as a warning or to generate an appropriate warning to the operator that a fault condition has been detected [i.e. provide a feedback to the operator representative of the second status of operations], described in Paragraph 0054).
Thus, given the system of Scott as modified by Titone and having the teaching of Khoury, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the claimed invention to incorporate a second signal indicative of a second status of operations of the spray application system, and to provide a feedback to the operator representative of the second status of operations disclosed by Khoury into the combination of Scott and Titone, in order to have wherein the processor is configured to receive a second signal indicative of a second status of operations of the spray application system, and to provide a haptic feedback to the operator representative of the second status of operations, for the obvious advantages of system flexibility that provides appropriate feedback to the operator as suggested by Khoury (described in Paragraph 0054).
As to claim 20, the claim recites a non-transitory computer-readable storage media comprising instructions that parallels the system of claim 10. Therefore, the analysis discussed above with respect to claim 10 also applies to claim 20. Accordingly, claim 20 is rejected by the combination of Scott, Titone, and Khoury under the same rationale as set forth above with respect to claim 10.


Response to Arguments
Applicant’s arguments, see Pages 7-9, filed November 13, 2020, with respect to claim(s) 1-4 and 6-21 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISAY YACOB whose telephone number is (571)272-8562.  The examiner can normally be reached on Monday - Friday 10:30-07:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  








	/SISAY YACOB/						February 12, 2021           Primary Examiner, Art Unit 2685